EXHIBIT 10.11

[G256201KKI001.JPG]

 

KEY OFFICER INCENTIVE COMPENSATION PLAN

 

City National Bank  has an ongoing commitment to pay for performance, seeking to
provide selected colleagues who make meaningful contributions to the Bank’s
success with opportunities to earn incentive pay.

 

PLAN DEFINITIONS

 

Annual Base Salary

 

The semi-monthly gross salary paid to the Participant in the last pay period of
the Award Period just concluded, excluding any bonuses (including those that may
be paid under this Plan), commissions, or any similar non-salary item,
multiplied by 24

 

Award

 

A cash distribution to a Participant in accordance with the provisions of the
Plan

 

Bank

 

City National Bank

 

Compensation Committee

 

Compensation, Nominating & Governance Committee of the Board of Directors of the
Bank

 

Corporation

 

City National Corporation, a Delaware corporation

 

Net Operating Income

 

The amount by which in an accounting period operating revenue exceeds operating
expenses after income taxes.

 

Participant

 

Any eligible colleague of the Bank who has been designated by the Plan
Administrator

 

Plan

 

This Plan as it may be amended, administered or interpreted from time to time

 

Plan Administrator

 

The Strategy and Planning Committee of the Bank or their designee

 

Plan Year

 

The period from January 1 through December 31 of any year this Plan is in effect

 

Strategy and Planning Committee

 

The officers of the Bank who are appointed as members of the Strategy and
Planning Committee by the Board of Directors of the Bank

 

Target

 

That amount derived for each Participant by multiplying Participant’s Annual
Base Salary by the Target percentages applicable to the Participant

 

ELIGIBILITY

 

Participants are generally in exempt staff and sales support roles.  Eligibility
to participate in the Plan will be limited to selected individuals who meet all
of the following criteria:

 

·                  Classified as an active colleague of City National Bank and
actively engaged in providing services throughout the Plan Year and at the time
of any payment under the Plan.

 

1

--------------------------------------------------------------------------------


 

·                  Performance at a “3” level (Meets Expectations) or higher
throughout the Plan Year and not have been subject to written warning at any
time during the Plan Year.

 

·                  Not be participating in any other non-equity compensation
plan of the Bank.

 

AWARD TARGETS

 

Participants are assigned an Award Target as recommended by Human Resources with
management input based on the job position of the Participant and market
considerations.  Award Targets as a percentage of base salary are as follows:

 

Key Officer

 

Minimum

 

Target

 

Maximum

 

A

 

0

%

20

%

40

%

B

 

0

%

15

%

30

%

C

 

0

%

10

%

20

%

Other

 

Other targets and ranges may be established by the Plan Administrator in its
sole discretion

 

 

COMPANY PERFORMANCE AND PLAN FUNDING

 

Funding for the Plan each Plan Year is based on the performance of the
Corporation relative to the financial goal for the Corporation’s Net Operating
Income established each year by the Plan Administrator and approved by the
Compensation Committee.  When 100% of the Net Operating Income goal is achieved,
the Plan will fund at 100% of Award Targets.  Funding for the Plan may be more
or less than Targets depending upon the actual Net Operating Income results
achieved.  The Plan Administrator has discretion in determining overall Plan
funding.

 

INDIVIDUAL PERFORMANCE AND AWARD DETERMINATION

 

Individual colleague incentive Awards are based on the colleague’s overall
performance of job responsibilities, goals and objectives.  At the beginning of
each Plan Year, managers and colleagues develop specific goals and objectives
that link colleagues’ contributions to the success of their departments and/or
the Bank.  At the end of each performance period, managers will determine an
overall performance rating by assessing performance against goals and
performance expectations.  Based on the overall performance, colleagues have an
opportunity to earn Awards as follows:

 

Rating

 

Rating Distribution Guideline

 

Award Guidelines

5 = Outstanding

 

Extraordinary performance not commonly achieved.This level of performance is
generally achieved by only 10% of all colleagues.

 

125% - 200% of Target

4 = Above Expectations

 

Excellent level of performance. This level of performance is generally achieved
by 25% of all colleagues.

 

50% - 150% of Target

3 = Meeting Expectations

 

Good performance.This level of performance is generally achieved by 50% to 55% %
of all colleagues.

 

0% - 75% of Target

 

The S&P reserves the right to review and modify Awards (up or down) for
Participants.  A colleague’s actual Award may be more or less than the Award
Guidelines depending on the colleague’s individual performance, the aggregate
amount of funds available for allocation and/or other factors as the Plan
Administrator in its discretion may deem appropriate. All Awards are subject to
approval by the Plan Administrator in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

TIMING AND PAYMENT OF AWARD

 

Awards will be calculated and paid to Participants following the close of the
Plan Year and after performance results are reviewed.

 

·                  Awards, less any legally required or voluntary withholding,
will generally be paid 75 days following the Plan Year for which the Awards are
calculated.

 

·                  In order to receive an Award, a Participant must be employed
and actively providing service at the time of the payout.

 

EFFECTIVE DATE OF THE PLAN

 

This Plan is effective as of January 1, 2008 and will continue in effect, unless
and until amended, modified, suspended or terminated.

 

ADMINISTRATION

 

The Plan will be administered by the Plan Administrator.  The Plan Administrator
shall have sole discretionary authority to interpret the terms of this Plan, to
decide any questions concerning eligibility, and to resolve any disputes that
may arise under or concerning the Plan or any Plan benefit.  Any disputes
arising under or relating in any way to this Plan shall be first submitted in
writing to the Plan Administrator. The decisions of the Plan Administrator shall
be final.

 

NO RIGHT OF EMPLOYMENT

 

This Plan shall not constitute a contract of employment between the Bank and any
person eligible for participation in the Plan.  Each Participant is an at-will
employee.  Nothing contained in this Plan (or any Award made pursuant to this
Plan) shall confer upon any eligible Participant any right to continue in the
employment of the Bank, guarantee payment of any future incentives, or interfere
with, affect or restrict in any way, the rights of the Bank, which are expressly
reserved, to discharge any employee, at any time for any reason whatsoever, with
or without cause.

 

PARTIAL PERIOD PARTICIPATION

 

TRANSFER OR PROMOTION

 

A Participant who transfers or is promoted during the Plan Year may be eligible
for an Award under one or more Plans as long as he/she meets all eligibility
requirements and is employed and actively providing services at the time of the
payout.

 

LEAVE OF ABSENCE

 

Colleagues who were on a Leave of Absence during the Plan Year may be eligible
for an Award and may have their earned incentive amount pro-rated based upon the
time worked during the Plan Year.   Colleagues must meet all eligibility
requirements and be employed and actively providing services at the time of the
payout.

 

NEW HIRES

 

Colleagues who were newly hired during the Plan Year may be eligible for an
Award and will have their earned incentive amount pro-rated based upon the time
worked during the Plan Year.  Colleagues must meet all eligibility requirements
and be employed and actively providing services at the time of the payout.

 

TERMINATION OF EMPLOYMENT

 

When a Participant terminates employment before payment, regardless of the
reason (e.g. voluntary, involuntary, job elimination, staff reduction,
retirement, total disability, etc.), no Award will be granted or paid.

 

3

--------------------------------------------------------------------------------


 

Amendment, Modification, Suspension, Reinstatement, Termination of Plan

 

The Plan may be amended, modified, suspended, reinstated, or terminated by the
Plan Administrator in its sole discretion without prior notice to the
Participant.

 

MISCELLANEOUS

 

No Award shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit Plan or other arrangement of the Bank,
unless the Plan Administrator, in its sole discretion, shall determine
otherwise.

 

The Human Resources Department shall make available copies of the Plan and all
amendments and any administrative rules or procedures to all Participants at
reasonable times upon request.

 

The Plan and the payment of Awards shall be subject to all applicable federal
and state laws, rules, and regulations, including the withholding of any
federal, state, local or foreign taxes and to such approvals by any government
or regulatory agency as may be required.  The terms of the Plan shall be binding
upon the Bank and its successors and assigns.

 

4

--------------------------------------------------------------------------------